Citation Nr: 0013507	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for Scheuermann's 
disease of the dorsal spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the L5-S1 vertebrae, currently evaluated as 
20 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The Board remanded this case to 
the RO in March 1999 for further development on the two 
increased rating issues, to include a new VA examination, and 
the case has since been returned to the Board.  In the March 
1999 decision, the Board also denied the veteran's claim of 
entitlement to TDIU, but the Board has subsequently vacated 
this denial in a separate decision.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

In the March 1999 remand, the Board requested that the 
veteran be reexamined to determine the nature and extent of 
his Scheuermann's disease of the dorsal spine and 
degenerative disc disease of the L5-S1 vertebrae.  
Specifically, the Board requested that the examiner provide 
commentary as to whether, and to what extent, these disorders 
were productive of pain on motion, muscle spasm, and atrophy.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  However, while the 
veteran appeared for VA examinations in May and November of 
1999, these particular symptoms were not discussed in the 
reports of the examinations.  As the United States Court of 
Appeals for Veterans Claims (Court) has determined that a 
remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders, this 
requested development should be accomplished prior to the 
Board's adjudication of the veteran's claims for increased 
ratings.  See generally Stegall v. West, 11 Vet. App. 268, 
270-71 (1998). 

The Board also finds that the claim of entitlement to TDIU 
should not be adjudicated by the Board at the present time.  
Initially, the Board observes that the claims of entitlement 
to increased evaluations for Scheuermann's disease of the 
dorsal spine and degenerative disc disease of the L5-S1 
vertebrae may have a significant effect on the veteran's 
claim of entitlement to TDIU.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Moreover, the veteran has not yet 
been examined for the purpose of determining whether his 
service-connected disabilities, which also include dysthymia, 
preclude substantially gainful employment.  In this regard, 
the Board observes that, in a June 1999 rating decision, the 
RO granted entitlement to VA pension benefits and considered 
the veteran's service-connected disabilities in making this 
determination.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his Scheuermann's 
disease of the dorsal spine and 
degenerative disc disease of the L5-S1 
vertebrae.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  The 
examiner should comment on whether, and 
to what extent, the veteran's 
Scheuermann's disease of the dorsal spine 
and degenerative disc disease of the L5-
S1 vertebrae are productive of painful 
motion, functional loss due to pain, 
excess fatigability, muscle spasm, and 
atrophy.  The examiner should also 
comment as to whether it is at least as 
likely as not that the veteran's service-
connected disabilities, which also 
include dysthymia, render him unable to 
obtain and maintain substantially gainful 
employment.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

2.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion.  See generally Stegall v. 
West, supra.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to increased evaluations for 
Scheuermann's disease and degenerative 
disc disease of the L5-S1 vertebrae and 
entitlement to TDIU.  If the 
determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


